UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22257 Hatteras Global Private Equity Partners Institutional, LLC (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Address of principal executive offices) (Zip code) David B. Perkins 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 846-2324 Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. HATTERAS GLOBAL PRIVATE EQUITY PARTNERS INSTITUTIONAL, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS June 30, 2011 (unaudited) Investments in Investment Funds (44.13%) Cost Fair Value Investments in Non-Listed Private Equity Funds (14.04%) Germany (2.06%) Pinova Capitala, b $ $ Hong Kong (0.99%) Prax Capital China Growth Fund III (UST), L.P.a, b India (5.46%) India Business Excellence Fund I, Inc. a, b Switzerland (0.01%) Euroknights VI a, b United Kingdom (2.78%) Elysian Capital I, L.P. a, b United States (2.74%) The Azalea Fund III, L.P. a, b Baird Capital Partners V, L.P. a, b Radius Venture Partners III QP, L.P.a, b Total United States Investments Total Investments in Non-Listed Private Equity Funds Investments in Listed Private Equity Funds (30.09%) Belgium (3.03%) Gimv NV Ord (7,000 shares) Canada (2.11%) Onex Corporation (8,000 shares) France (3.09%) ANF Immobilier (162 shares) Eurazeo (6,108 shares) Total France Investments Germany (2.53%) Deutsche Beteiligungs AG (13,420 shares) Spain (2.27%) Dinamia Capital Privado (32,149 shares) United Kingdom (17.06%) Better Capital, Ltd (189,000 shares) b Candover Investments PLC (51,000 shares) b Electra Private Equity (13,400 shares) b HgCapital Trust PLC (24,508 shares) Intermediate Capital Group (85,000 shares) SVG Capital PLC (100,000 shares) b Total United Kingdom Investments Total Investments in Listed Private Equity Funds Total Investments in Investment Funds (Cost $6,158,311) Short-Term Investments (54.1%) Federated Prime Obligations Fund #10, 0.09% c Total Short-Term Investments (Cost $7,953,214) Total Investments (Cost $14,111,525) (98.23%) Other assets in excess of total liabilities (1.77%) Members' Capital (100.00%) $ aInvestment Funds are issued in private placement transactions and as such are restricted as to resale. bNon-income producing. c The rate shown is the annualized 7-day yield as of June 30, 2011. Total cost and fair value of restricted Investment Funds as of June 30, 2011 was $1,781,708 and $2,063,070, respectively. The Fund classifies its assets and liabilities into three levelsbased on the lowest level of input that is significant to the fair value measurement. The three-tier hierarchy distinguishes between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on measurements for disclosure purposes. Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Valuation of Investments · Level 1 – quoted prices (unadjusted) in active markets for identical assets and liabilities. · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The following table sets forth information about the levels within the fair value hierarchy at which the Fund's investments are measured as of June 30, 2011: Level 1 Level 2 Level 3 Total Non-Listed Private Equity Funds $
